t c memo united_states tax_court arnold reisman and ellen reisman petitioners v commissioner of internal revenue respondent docket no filed date arnold reisman and ellen reisman pro sese marc a shapiro for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined a deficiency of dollar_figure in petitioners’ joint federal_income_tax the only issue for decision’ is whether a dollar_figure payment ‘petitioners paid dollar_figure in legal fees in which the parties have stipulated will qualify as a miscellaneous expense on schedule a itemized_deductions if this court holds that the continued - - received by petitioners from case western reserve university in is excludable from gross_income under sec_104 a findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in shaker heights ohio at the time they filed their petition mr reisman was employed by case western reserve university cwru as a tenured full professor of operations research in the weatherhead school of management mr reisman filed a lawsuit in the u s district_court northern district of ohio federal case and petitioners filed another lawsuit in the cuyahoga county common pleas court state case both lawsuits were filed against cwru and various individuals the claim asserted in the federal case involved age discrimination the claims asserted in the state case involved age discrimination invasion of privacy defamation intentional infliction of emotional distress and loss of consortium the federal case was tried before a jury in date ‘ continued dollar_figure in dispute is includable in petitioners’ gross_income unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure resulting in a verdict in favor of cwru mr reisman appealed the federal case to the court_of_appeals for the sixth circuit while the federal case was on appeal attorneys representing petitioners and cwru entered into settlement negotiations steve goldfarb mr goldfarb was one of the attorneys who negotiated on behalf of cwru cwru was not interested in any settlement which would allow mr reisman to remain at the university before a final settlement was reached mr goldfarb received a letter dated date from one of the attorneys who represented mr reisman the letter contained the following passage as i conveyed to you steve goldfarb dr reisman’s preference is to structure a settlement in which he would remain at the university you indicated however that the only settlement offer which case western reserve university would consider would be one in which dr reisman leaves the university on date while the federal case was pending in the court_of_appeals for the sixth circuit and the state case was pending in the cuyahoga county common pleas court petitioners cwru and the various individuals named in the two lawsuits entered into a confidential mutual release and settlement agreement settlement agreement in the settlement agreement the parties agreed that mr reisman had also asserted breach of contract in both lawsuits - - the settlement agreement provides in part the parties acknowledge and agree that the settlement of this matter and cwru’s payment of dollar_figure pursuant to this agreement represents the compromise of disputed claims and compensation to arnold reisman for the resignation of his position and the relinquishment of his tenure rights xk k the settlement agreement also provides in part cwru’s settlement and payment in no manner constitutes an admission of any liability to reisman it being expressly understood that cwru vigorously disputes and denies each and every claim asserted against cwru by reisman no allocation was made in the settlement agreement among the various claims settled nor was a specific amount allocated for mr reisman’s resignation and relinquishment of his tenure rights cwru viewed the settlement as a buyout of mr reisman’s tenured contract the university normally buys out a tenured position at approximately three times the individual’s annual salary in accordance with the terms of the settlement agreement cwru paid petitioners dollar_figure on or before date also in accordance with the terms of the settlement agreement mr reisman resigned his tenured faculty appointment from cwru effective date at the time of his resignation mr reisman was earning between dollar_figure and dollar_figure per year exclusive of benefits - - petitioners did not report the dollar_figure received from cwru on their form_1040 u s individual_income_tax_return opinion the issue is whether the dollar_figure payment received by petitioners from cwru in is excludable from gross_income under sec_104 petitioners argue that the dollar_figure payment from cwru is from a tort--based suit and represents nontaxable compensation_for personal injuries under sec_104 a gross_income includes income from whatever source derived see sec 6l1 a gross_income does not include the amount of any damages received on account of personal injuries or sickness see sec_104 the term ‘damages received whether by suit or agreement ’ means an amount received through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution sec_1_104-1 income_tax regs in order for damages to be excludable from gross_income under sec_104 the taxpayer must demonstrate that the underlying cause of action is based upon tort or tort type the small_business job protection act of publaw_104_ sec a 110_stat_1838 amended sec_104 to limit the exclusion inter alia to personal physical injuries or physical sickness the amendment does not apply to damages collected before the date of its enactment and has no bearing here -- - rights and the damages were received on account of personal injuries or sickness see 515_us_323 where amounts are received pursuant to a settlement agreement the nature of the claim that was the actual basis for settlement and not its validity controls whether such amounts are excludable from gross_income under sec_104 see 58_tc_32 t he critical question is in lieu of what was the settlement amount_paid 105_tc_396 affd 121_f3d_393 8th cir in the instant case the settlement agreement does not allocate the dollar_figure lump-sum payment among petitioners’ various claims so we will examine the nature of each claim in turn first the federal lawsuit was brought under the age discrimination in employment act of adea publaw_90_202 81_stat_602 recovery under adea is not based upon tort or tort type rights see commissioner v schleier supra pincite- thus any portion of mr reisman’s claim allocated to the federal claim would be taxable second in the state action petitioners sought compensatory and punitive_damages for a statutory claim of age discrimination and several common_law claims including invasion of privacy defamation intentional infliction of emotional distress and - loss of consortium to the extent cwru’s payment was in exchange for mr reisman’s tenure the settlement proceeds would not be excludable from gross_income under sec_104 see kurowski v commissioner tcmemo_1989_149 affd 917_f2d_1033 7th cir to the extent any of cwru’s payment was for breach of contract the settlement proceeds would not be excludable from gross_income under sec_104 see 102_tc_116 affd in part and revd in part on another issue 70_f3d_34 5th cir finally to the extent any of cwru’s payment was for punitive_damages then the proceeds would not be excludable from gross_income under sec_104 see 519_us_79 in short the nature of most of petitioners’ claims that were resolved as part of the settlement agreement are nontort type and would not be excluded from gross_income under sec_104 a some of petitioners’ common_law claims are tort type claims petitioners argue that as a result of res_judicata the only claims outstanding at the time of the settlement were personal injury tort claims we disagree the settlement agreement provides that petitioners are being compensated for the compromise of disputed claims and for mr reisman’s resignation and relinguishment of his tenure rights --- - the settlement agreement clearly provides that the parties intended the agreement to settle any and all claims including claims that were raised or could be raised in the federal case which was on appeal and the state case joel makee mr makee chief legal counsel at cwru and a partner at kelley mccann livingstone testified that a portion of the payment was paid to settle the federal case on appeal because appeals are expensive the settlement agreement also provides that part of the payment was paid to resolve a breach of contract claim respondent argues that since the settlement agreement did not allocate the lump-sum payment among mr reisman’s various claims the entire amount is includable in petitioners’ gross_income when a settlement agreement includes both contract and tort claims and the claims are not specifically apportioned the courts may not be in a position to apportion the settlement payment among the various possible claims see 35_f3d_93 2d cir as we stated previously the settlement agreement referred to both contract and tort type claims the settlement agreement did not allocate the settlement proceeds among the various claims generally when a settlement deals with a number of claims and does not allocate the proceeds to specific claims and there is no evidence that a specific claim was meant to be singled out we consider the entire amount taxable see morabito v commissioner tcmemo_1997_315 where a settlement agreement lacks express language stating that the payment was or was not made on account of personal injury we have previously stated that the most important fact in determining how sec_104 is to be applied is the intent of the payor in making the payment 88_tc_834 affd 845_f2d_1013 3d cir in the absence of an express settlement agreement the payor’s purpose in making the payment is the most important factor see 349_f2d_610 10th cir affg tcmemo_1964_33 respondent argues that cwru did not intend to compensate petitioners for any purported personal injuries resulting from tort or tort type claims according to the terms of the settlement agreement the parties acknowledged and agreed that cwru’s payment represented the compromise of disputed claims and compensation to mr reisman for resigning his position and relinguishment of his tenure rights mr goldfarb testified that he was one of the attorneys responsible for negotiating the settlement agreement on behalf of cwru and the primary drafter of the agreement mr goldfarb indicated that cwru attempted to settle with mr reisman for dollar_figure because the university viewed the settlement as a buyout of mr reisman’s tenured contract and the university normally -- - buys out a tenured position at approximately three times the individual’s annual salary at the time mr reisman was earning approximately dollar_figure per year exclusive of benefits mr goldfarb testified that dollar_figure was paid for mr reisman’s resignation of his position and relinguishment of his tenure rights and dollar_figure was paid to close the deal and settle all litigation mr makee negotiated the final settlement agreement on behalf of the university along with attorney mr goldfarb mr makee also testified that the dollar_figure offered to buy out mr reisman’s tenured position was based on three times his salary and that the additional dollar_figure was paid to settle the litigation mr makee testified that the university was looking at the additional payment from a litigation management point of view according to mr makee the university had been very successful in the federal case but there was a pending appeal in the sixth circuit and appeals are very expensive additionally the university was aware that it would incur additional legal services and costs in the pending state case according to mr makee cwru was taking into consideration future litigation costs when it authorized the increased settlement agreement amount and that the university did not intend to mr goldfarb was also an attorney with kelley mccann livingstone when the settlement agreement was drafted compensate mr reisman for any alleged personal injuries the importance of mr reisman’s leaving the university in order to settle the dispute was conveyed ina letter written by one of mr reisman’s attorneys to mr goldfarb which stated as i conveyed to you steve goldfarb dr reisman’s preference is to structure a settlement in which he would remain at the university you indicated however that the only settlement offer which case western reserve university would consider would be one in which dr reisman leaves the university according to testimony provided by mr makee cwru would consider only a settlement with mr reisman’s leaving the university because he was unhappy with the university and the university was unhappy with him mr makee also indicated that mr reisman had engaged in what the university considered disruptive conduct as a faculty_member thus the university was concerned that if it settled the litigation and mr reisman remained at cwru there would be no guaranty that he would not continue that kind of conduct finally mr makee testified that if mr reisman refused to resign and continued to teach at cwru then the university’s position was to pay nothing to settle any of the outstanding claims except perhaps a nominal sum of about dollar_figure as a nuisance payment crwu’s position was based on the fact that it had won the federal age discrimination complaint which was mr reisman’s primary lawsuit as a result crwu was prepared to defend the federal case on appeal and the state case as it was developing petitioners argue that because cwru did not issue a form w- wage and tax statement or a form_1099 for the amount of the settlement proceeds or withhold taxes on the settlement proceeds the university must have intended the payment to be nontaxable we disagree mr makee testified that cwru did not issue a form_w-2 or because mr reisman’s counsel refused to discuss allocating the settlement payment under the circumstances mr makee felt that it was inappropriate to issue a form_1099 notwithstanding the fact that mr reisman’s attorneys would not discuss allocating the proceeds cwru settled when negotiations were ripe for settlement because according to mr makee mr reisman’s case was particularly difficult but one that mr makee felt should be resolved overall we believe that the settlement agreement was entered into to settle an employment dispute not to settle tort type claims the record supports our finding that approximately dollar_figure of the lump-sum payment by cwru was in exchange for mr reisman’s resignation of his position and the relinquishment of his tenure rights regarding the remaining dollar_figure petitioners -petitioners also argue that a letter written by one of their attorneys who negotiated the settlement agreement on their behalf expressing his belief that the payment was nontaxable is evidence of cwru’s intent we disagree the letter written by one of petitioners’ attorneys stating that he believed the proceeds were nontaxable is not directly relevant as to what cwru intended - - have failed to establish which portion if any was paid to settle tort type claims for personal injuries petitioners bear the burden of proving that a specific_portion of the settlement proceeds was paid to settle tort or tort type claims for personal injuries and thus excludable under sec_104 see rule a we hold that the entire dollar_figure must be included in petitioners’ gross_income decision will be entered for respondent
